             Case 2:20-cv-01219-JAD-VCF Document 6 Filed 07/16/20 Page 1 of 2




 1   MICHAEL GEHRET, ESQ.
     Nevada Bar No. 9307
 2   ARMSTRONG TEASDALE LLP
     4643 S. Ulster Street, Suite 800
 3   Denver, Colorado 80237
     Telephone: 720.613.7087
 4   Facsimile: 720.613.7087
     mgehret@atllp.com
 5
     BRANDON P. JOHANSSON, ESQ.
 6   Nevada Bar No. 12003
     ARMSTRONG TEASDALE LLP
 7   3770 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89169
 8   Telephone: 702.678.5070
     Facsimile: 702.878.9995
 9   bjohansson@atllp.com
10   Attorneys for Claire Geiger Vail
11                                 UNITED STATES DISTRICT COURT
12                                         DISTRICT OF NEVADA
13   KATHERINE KELLY, et al.,
                                                               Case No.: 2:20-cv-1219-JAD-VCF
14                  Plaintiff,
15   vs.                                                       STIPULATION AND ORDER TO
                                                               EXTEND CERTAIN DEADLINES
16
     CLAIRE GREIGER VAIL,                                      FIRST REQUEST
17
                    Defendant.
18

19          Claire Geiger Vail (“Vail”), by and though her attorneys of record, the law firm of
20   Armstrong Teasdale LLP, and Katherine Kelly, Brenda Ennis, and Deborah Ludwinski (collectively,
21   the “Petitioners”) by and through their attorneys of record, the law firm of Alling & Jillson, Ltd.,
22   hereby stipulate and agree, subject to this Court’s approval, to extend the following deadlines: (1)
23   deadline to file the statement regarding removal by 14 days to July 28, 2020; (2) deadline to file
24   response to Petition by 14 days to July 28, 2020; (3) deadline to file motion to remand by 14 days to
25   August 10, 2020; and (4) deadline to file joint status report by 14 days to August 12, 2020. This is
26   the first request to extend these particular deadlines.
27          Good cause exists to extend the deadlines outlined above by 14 days. The parties have
28   recently reached an agreement to settle the matter and are currently preparing the appropriate

                                                         1
            Case 2:20-cv-01219-JAD-VCF Document 6 Filed 07/16/20 Page 2 of 2




 1   settlement documents. Once the settlement documents have been signed, the parties will dismiss this
 2   case. Accordingly, the parties agree that a 14-day extension of the above deadlines is appropriate.
 3   This stipulation is entered into in good faith and is not filed for improper purposes.
 4   Dated this 14th day of July, 2020.                  Dated this 14th day of July, 2020.
 5   ARMSTRONG TEASDALE LLP                              ALLING & JILLSON, LTD.
 6   By: /s/ Michael A. Gehret                           By: /s/ James Hales (signed with permission)
         MICHAEL GEHRET, ESQ.                                JAMES R. HALES, ESQ.
 7                                                           Nevada Bar No. 2716
         Nevada Bar No. 9307
         4643 S. Ulster Street, Suite 800                    JAMIE L. WALKER, ESQ.
 8                                                           Nevada Bar No. 13026
         Denver, Colorado 80237
                                                             276 Kingsbury Guide, Suite 2000
 9                                                           PO Box 3390
         BRANDON P. JOHANSSON, ESQ.
         Nevada Bar No. 12003                                Lake Tahoe, Nevada 89449
10
         3770 Howard Hughes Parkway, Suite 200
         Las Vegas, Nevada 89169                              Attorneys for Petitioners
11

12    Attorneys for Claire Geiger Vail

13
14

15
                                                   ORDER
16
                                                   IT IS SO ORDERED.
17
18                                                 UNITED STATES MAGISTRATE JUDGE
19                                                 DATED: 7-16-2020

20

21
22

23

24
25

26

27
28

                                                        2
